DETAILED ACTION
Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph [0007], line 2, replace “central processing unit, CPU,” with
--central processing unit (CPU),--
In paragraph [0008], line 5, insert --second-- before “parameter”.
In paragraph [0014], the language “executed a certain number of instructions have been executed” (page 4, lines 16-17) is grammatically incorrect and must be reworded.
Appropriate correction is required.

Drawings
The drawings are objected to because of the following minor informalities:
In FIG.3, step 302, replace “calculate” with --calculating--.
A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Please ensure that any replacement is in only black and white to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:
In line 2, replace “calculate” with --calculating--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
In claim 1, “a processing unit to execute each of the instructions of the code”.  From paragraph [0007] of the specification, this is interpreted as a data processor, a central processing unit (CPU), or multiple data processors or CPUs (and equivalents thereof).
In claim 1, “a monitoring component to update a second parameter based on that instruction”.  The examiner has been unable to find sufficient structure in the specification for the component performing this particular function.  As such, broadest reasonable interpretation applies, and related 112(a)/(b) rejections appear below.
In claim 1, “a monitoring component to…compare the first parameter and the second parameter”.  From paragraph [0018] of the specification, this is interpreted as logic gates (and equivalents thereof).  The examiner notes that “hardware” alone is deemed to be insufficient, but logic gates are a particular type of hardware and, thus, these are taken to constitute sufficient structure.
In claim 1, “a monitoring component to…control execution of further executable code by the processing unit based on the comparison
In claim 8, “a processing unit to execute each of the instructions of the code”.  From paragraph [0007] of the specification, this is interpreted as a data processor, a central processing unit (CPU), or multiple data processors or CPUs (and equivalents thereof).
In claim 8, “a monitoring component to compute a second parameter of the code”.  The examiner has been unable to find sufficient structure in the specification for the component performing this particular function.  As such, broadest reasonable interpretation applies, and related 112(a)/(b) rejections appear below.
In claim 8, “a monitoring component to…verify the code by comparing the first parameter and the second parameter”.  From paragraph [0018] of the specification, this is interpreted as logic gates (and equivalents thereof).
In claim 8, “a monitoring component to…control execution of the code by the processing unit based on the comparison unit”.  The examiner has been unable to find sufficient structure in the specification for the component performing this particular function.  As such, broadest reasonable interpretation applies, and related 112(a)/(b) rejections appear below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure, as required for purposes of 112(f), does not provide adequate structure for the monitoring component to perform the updating and controlling of claim 1, or the computing and controlling of claim 8.  With respect to the updating (claim 1) and computing (claim 8), the examiner notes that applicant does disclose a vague hash function (paragraph [0008]).  However, applicant has not adequately described what structure corresponds to this hash function, either in the form of specific circuitry, or in the form of a special purpose computer programmed to perform a hash algorithm (MPEP 2181(II)(B)).  With respect to the 
Claims 2-7 and 9-12 are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed monitoring component to update and control (in claim 1), and compute and control (in claim 8), invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As described above, it is entirely unclear what structure performs the controlling of claims 1 and 8, as applicant has given no hint as to what this structure might be.  Further, while applicant does disclose a hash function (in relation to the update and compute functions), it is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2-7 and 9-12 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naccache et al., U.S. Patent No. 7,168,065 (herein referred to as Naccache).
Referring to claim 1, Naccache has taught a computing system comprising:
a) a first storage to store executable code, wherein the executable code comprises a plurality of instructions (see FIG.2, instruction register 2, which is a first storage shown storing executable code including a number of instructions);
b) a second storage to store a first parameter of the executable code (see column 3, lines 63-67, and column 4, lines 7-13.  A ROM storage stores reference data (Vref) that is indicative of the executable code);
c) a processing unit (i.e., one or more data processors or CPUs, per 112(f) interpretation) to execute each of the instructions of the code (see FIG.2, processor 4, or even unit 20, which is referred to as a microprocessor in column 8, lines 23-27); and
a monitoring component to, upon execution of each of the instructions of the code by the processing unit, update a second parameter of the code based on that instruction (see FIG.2 and FIG.3, steps 38-44; upon starting the execution process for a given instruction, the given instruction and the current value of the second parameter (VHn-1) are hashed to update the second parameter to VHn), wherein the monitoring component (i.e., logic gates (and equivalents thereof), per 112(f) interpretation) is to compare the first parameter and the second parameter (see FIG.3, steps 50-52.  While the implementation of the comparator of Naccache is not disclosed, the comparator is an equivalent to applicant’s logic gates, because it performs the claimed function in the same way and produces the same result as disclosed in the specification (i.e., two parameters are compared to determine if they match), and no comparator implementation is excluded by any explicit definition in applicant’s specification for an equivalent (MPEP 2183)), and to control execution of further executable code by the processing unit based on the comparison (see column 10, lines 14-25.  If the comparison results in a mismatch, then further execution may be prevented, or some other action may be taken).
Referring to claim 2, Naccache has taught the computing system of claim 1, wherein the monitoring component is to compare the first parameter and the second parameter in response to one of a compare instruction in the executable code (see FIG.2, instruction n+1, which corresponds to the second monitoring instruction 46 in FIG.3.  This instruction starts the comparison (steps 48-52)) and execution of a predetermined number of instructions of the plurality of instructions.
Referring to claim 4, Naccache has taught the computing system of claim 1, wherein the first parameter comprises a hash or digest of the executable code or of an expected behaviour of the executable code (see column 9, line 65, to column 10, line 5).
Referring to claim 7, Naccache has taught the computing system of claim 1, wherein the computing system is to compute the first parameter based on the executable code and store the first parameter in the second storage (see column 9, line 65, to column 10, line 5.  Note that the computing system is not limited to that in FIG.2.  The computing system would include any system that computes the first parameter ahead of time and stores that parameter in the ROM).
Referring to claim 13, Naccache has taught a method of executing instructions, the method comprising:
a) for each of a plurality of instructions, executing the instruction and calculate an updated digest for the plurality of instructions based on the instruction and a previous digest (see FIG.3, steps 36-46.  For each instruction n, a digest VHn is calculated in step 40 based on a previous digest VHn-1 and the instruction Vinst.n.  The instruction is executed in step 44);
b) comparing the updated digest to a predetermined digest (see FIG.3, step 50, which compares the updated digest VHn to predetermined digest Vref (see column 9, line 65, to column 10, line 5)); and
c) managing execution of further instructions in response to the comparison (see FIG.3, steps 52-56.  If at step 52, a match is detected as a result of the comparison, further execution is allowed by returning to step 30.  If a mismatch is detected, action is taken, and this could include preventing further execution (column 10, lines 14-25)).
Referring to claim 14, Naccache has taught the method of claim 13, wherein managing execution of further instructions in response to the comparison comprises one of: preventing execution of further instructions in response to an invalid comparison (again, see column 10, lines 14-25); and restricting capabilities of the plurality of instructions and the further instructions until a valid comparison.
Referring to claim 15, Naccache has taught the method of claim 13, comprising calculating the predetermined digest based on the plurality of instructions (again, see column 9, line 65, to column 10, line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Naccache.
Referring to claim 5, Naccache has taught the computing system of claim 1, but has not taught wherein the second storage is internal to the processing unit.  Naccache has taught that the second storage includes a fixed memory (ROM), but not the location of the ROM.  However, integrating a ROM (second storage) into the processing unit (see relevant case law in MPEP 2144.04(V)(B)), and/or re-arranging ROM such that it exists inside of the processing unit (see relevant case law in MPEP 2144.04(VI)(C)), are considered routine expedients as opposed to patentable features, particularly absent a demonstration of criticality of the positioning of the the second storage is internal to the processing unit.
Referring to claim 6, Naccache, as modified, has taught the computing system of claim 5, wherein the first storage is external to the processing unit (see FIG.2, and note that first storage 2 is external to processor 4).
Referring to claim 8, Naccache has taught a computing system comprising:
a) a first storage to store executable code, wherein the executable code comprises a plurality of instructions (see FIG.2, instruction register 2, which is a first storage shown storing executable code including a number of instructions);
b) an integrated circuit comprising a processing unit to execute each of the instructions of the code (FIG.2, processor 4, which is part of an integrated circuit);
c) a second storage to store a first parameter of the executable code (see column 3, lines 63-67, and column 4, lines 7-13.  A ROM storage stores reference data (Vref) that is indicative of the executable code); and
d) a monitoring component to compute a second parameter of the code (see FIG.2 and FIG.3, steps 38-44; upon starting the execution process for a given instruction, the given instruction and the current value of the second parameter (VHn-1) are hashed to update the second parameter to VHn-1), to verify the code by comparing the first parameter and the second parameter (see FIG.3, steps 50-52.  Per 112(f) interpretation, the monitoring component , and to control execution of the code by the processing unit based on the comparison (see column 10, lines 14-25.  If the comparison results in a mismatch, then further execution may be prevented, or some other action may be taken).
e) Naccache has not taught that the integrated circuit comprises the second storage.  However, integrating a ROM (second storage) as part of the integrated circuit (see relevant case law in MPEP 2144.04(V)(B)), and/or re-arranging the ROM such that it exists within the confines of the integrated circuit (see relevant case law in MPEP 2144.04(VI)(C)), are considered routine expedients as opposed to patentable features, particularly absent a demonstration of criticality of the positioning of the second storage.  One of skill in the art would have recognized that the second storage could appear anywhere and the use thereof would be substantially the same.  If it were formed as part of the integrated circuit itself, latency of communications between the ROM and other logic could be reduced.  For all of these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naccache such that the integrated circuit comprises the second storage.  For instance, the entire system 20 could be an integrated circuit and the ROM could be included therein so as to communicate the first parameter more quickly to the monitoring unit for comparison.
Referring to claim 9, Naccache, as modified, has taught the computing system of claim 8, wherein the integrated circuit comprises the monitoring component (see column 9, lines 5-12.  However, even if this teaching didn’t exist, again note that any portion of FIG.2 may be part of a single integrated circuit.  This is obvious).
Claim 12 is rejected for similar reasons as claim 4.

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booth et al., U.S. Patent Application Publication No. 2008/0313453 A1 (as cited by applicant and herein referred to as Booth).
Referring to claim 8, Booth has taught a computing system comprising:
a) a first storage to store executable code, wherein the executable code comprises a plurality of instructions (see FIGs.2-3, storage 230, which stores executable code/instructions);
b) an integrated circuit comprising a processing unit to execute each of the instructions of the code (see FIGs.2-3, CPU 220);
c) a second storage to store a first parameter of the executable code (see FIGs.2-3, storage 240, which stores parameter 242); and
a monitoring component to compute a second parameter of the code (see FIG.3, 312), to verify the code by comparing the first parameter and the second parameter (see FIG.3, 316, and FIG.5, step 520.  Per 112(f) interpretation, the monitoring component for performing this function includes logic gates (and equivalents thereof).  Booth refers to hash comparison logic in paragraph [0030].  Logic inherently comprises logic gates), and to control execution of the code by the processing unit based on the comparison (see FIG.3, 310, and FIG.5, steps 520-528).
e) Booth has not taught that the integrated circuit comprises the second storage.  However, integrating storage 240 (second storage) as part of the integrated circuit (see relevant case law in MPEP 2144.04(V)(B)), and/or re-arranging storage 240 such that it exists within the confines of the integrated circuit (see relevant case law in MPEP 2144.04(VI)(C)), are considered routine expedients as opposed to patentable features, particularly absent a demonstration of criticality of the positioning of the second storage.  One of skill in the art would have recognized that the second storage could appear anywhere and the use thereof would be substantially the same.  If it were formed as part of the integrated circuit itself, latency of communications between the storage and other logic could be reduced.  For all of these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Booth such that the integrated circuit comprises the second storage.
Referring to claim 10, Booth, as modified, has taught the computing system of claim 8, wherein the monitoring component is to compute the second parameter of the code and to verify the code by comparing the first parameter and the second parameter before execution of the executable code by the processing unit (see FIG.5, steps 520-528.  The comparing 520 occurs before the execution 524).
Referring to claim 11, Booth, as modified, has taught the computing system of claim 8, wherein the monitoring component is to control execution of the code by the processing unit based on the comparison by limiting functionality of the processing unit until a valid comparison of the first parameter and the second parameter (see FIG.5, steps 512 and 520-528.  Again, until a comparison is valid (match detected at 522), the functionality of the CPU is limited in that it is prevented from executing code).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Naccache.
Referring to claim 1, Booth has taught a computing system comprising:
a) a first storage to store executable code, wherein the executable code comprises a plurality of instructions (see FIGs.2-3, storage 230, which stores executable code/instructions);
b) a second storage to store a first parameter of the executable code (see FIGs.2-3, storage 240, which stores parameter 242);
c) a processing unit (i.e., one or more data processors or CPUs, per 112(f) interpretation) to execute each of the instructions of the code (see FIG.3, CPU 220); and
d) a monitoring component, upon execution of each of the instructions of the code by the processing unit, to update a second parameter of the code (see FIG.5, step 516.  Note that this , wherein the monitoring component (i.e., logic gates (and equivalents thereof), per 112(f) interpretation) is to compare the first parameter and the second parameter (see FIG.5, steps 518 and 520.  Note that Booth refers to hash comparison logic in paragraph [0030].  Logic inherently comprises logic gates), and to control execution of further executable code by the processing unit based on the comparison (see FIG.3, 310, and FIG.5, steps 520-528).
e) Booth has not taught that the monitoring component is to update the second parameter based on each instruction.  Instead, Booth is silent on how often the second parameter is updated.  However, Naccache has analogously taught, for security purposes, updating a parameter (hash value) for a portion of code, where the parameter is updated for each instruction.  After n instructions a next instruction can be executed to trigger the comparison (see FIGs.2-3 of Naccache and the descriptions thereof).  Given Booth’s silence, one of ordinary skill in the art would have recognized any of a number of predictable solutions for implementing the parameter calculation that would result in success.  Naccache’s updates are one way to implement the hash calculation of Booth, and then after some n instructions, the boot code could be verified.  The value ‘n’ could be flexibly modified so as to perform a comparison sooner so as to detect a mismatch and respond appropriately sooner.  Thus could allow for quicker detection of tampering than if, for instance, Booth intended to check the parameters after the entire boot process code is analyzed.  As a result, for quicker detection of some unexpected activity (e.g. tampering, or other malicious activity), it would have been obvious to one of ordinary skill in the  based on each instruction.
Referring to claim 3, Booth, as modified, has taught the computing system of claim 1, wherein the monitoring component is to control execution of further executable code by the processing unit based on the comparison by limiting functionality of the processing unit until a valid comparison of the first parameter and the second parameter (see FIG.5, steps 512 and 520-528.  Again, until a final comparison is valid (match detected at 522), the functionality of the CPU is limited in that it is prevented from executing code).

Examiner Note
The examiner notes multiple rejections of some of the independent claims (in order to apply at least one grounds of rejection to at least one dependent claim).  For brevity, because the examiner has already rejected the full set of claims (where possible) under Naccache, the examiner has not fully addressed all claims with respect to Booth at this time.  However, this is not an indication that they are allowable over Booth.  Should applicant amend to overcome Naccache (in a manner other than simply writing a dependent claim into independent form), the examiner will reject the dependent claims with respect to Booth at that time, where possible.  Any new claim rejections based on Booth may be necessitated by applicant's amendment to overcome Naccache.  The examiner is not required to make all possible rejections based on Booth at this point in time but has done so only to expedite prosecution.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakada has taught maintaining a running signature 140 of values in 130, which could be an instruction register (paragraph 26).  Then, when a validation instruction is executed, running signature is compared against expected signature 180.  If there is a mismatch, an error is detected.
Ghose has taught validating program execution an run-time using control flow signatures.  That is, a running hash/signature is kept for each instruction in a basic block.  When the branch at the end of the block is encountered, the system checks the computed signature for that block against the stored expected signature.  If they do not match, then execution may be suspended/rolled-back, etc.
Macchetti has taught sequence verification by adding each instruction to a hash value.
Cheng has taught calculating a running hash on execution modules (FIGs.3A-3B) to detect unexpected issues.
Geronimi has taught protection of chip cards with signature comparison.
Zumkehr has compared horizontal and vertical signature monitoring (the former being related to applicant’s invention).
Gammel has taught instruction flow supervision with signature calculation.
Brewerton has taught comparing signatures based on various instruction data in redundant applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183